UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 30, 2011 SunPower Corporation (Exact name of registrant as specified in its charter) 001-34166 (Commission File Number) Delaware 94-3008969 (State or other jurisdiction f incorporation) (I.R.S. Employer dentification No.) 77 Rio Robles, San Jose, California 95134 (Address of principal executive offices, with zip code) (408) 240-5500 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b) Dennis Arriola, Executive Vice President and Chief Financial Officer of SunPower Corporation (the “Company”), has communicated his intention to leave the Company in March 2012.The terms of Mr. Arriola’s compensation in connection with his departure, when finalized, will be described in a subsequent Current Report on form 8-K. James Pape, the Company’s President, Residential & Commercial, has communicated his intention to leave the company this month.Mr. Pape’s compensation in connection with his departure will be as set forth in his existing employment and retention agreements. Item9.01. Financial Statements and Exhibits. The information contained in Exhibit 99.1 hereto shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, except as expressly set forth by specific reference in such filing. (d) Exhibits Exhibit No. Description Press Release dated November 3, 2011 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SUNPOWER CORPORATION Date: November 3, 2011 By: THOMAS H. WERNER Name: Thomas H. Werner Title: President and Chief Executive Officer
